 Case 1:17-cv-00854-GJQ-ESC ECF No. 31 filed 12/07/18 PageID.201 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KEITH SWIFT #202475,

           Plaintiff,

 v.                                                                Case No. 1:17-CV-854

 ADAM EDELMAN, et al.,                                             HON. GORDON J. QUIST

       Defendants.
 _____________________/

  ORDER ADOPTING THE SUPPLEMENTAL REPORT AND RECOMMENDATION

       On March 22, 2018, Defendants moved for summary judgment. (ECF No. 18.) On

June 26, 2018, Magistrate Judge Ellen Carmody issued a Report and Recommendation (R & R)

recommending that the Court grant Defendants’ motion. (ECF No. 22.) On July 13, 2018, the

Court received a letter from Plaintiff asserting that he was never served Defendants’ motion

because he transferred facilities and did not update his address with the Court. (ECF No. 23.) The

Court ordered Defendants to re-serve the motion on Plaintiff and allowed Plaintiff 28 days from

the date of service to respond to the motion. (ECF No. 24.) Plaintiff responded to the motion on

August 6, 2018. (ECF No. 26.) Then, on November 8, 2018, Magistrate Judge Carmody issued a

Supplemental R & R, again recommending that the Court grant Defendants’ motion. (ECF

No. 29.)

       The Court has reviewed the Supplemental R & R recommending that Defendants’ motion

for summary judgment be granted. The Supplemental R & R was duly served on Petitioner on

November 9, 2018. No objections have been filed pursuant to 28 U.S.C. § 636(b). Therefore, the

Court will adopt the Supplemental R & R.
 Case 1:17-cv-00854-GJQ-ESC ECF No. 31 filed 12/07/18 PageID.202 Page 2 of 2



       THEREFORE, IT IS HEREBY ORDERED that the November 8, 2018, Supplemental

R & R (ECF No. 29) is approved and adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ motion for summary judgment is

GRANTED for the reasons set forth in the Supplemental R & R.

       A separate judgment will enter.

       This case is concluded.



Dated: December 7, 2018                                  /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                  UNITED STATES DISTRICT JUDGE




                                             2
